Exhibit 10.79

CONFIDENTIAL

TCBY SYSTEMS, LLC

Distribution Service Agreement

with Lincoln Poultry and Egg Company

January 15, 2007

1


--------------------------------------------------------------------------------


DISTRIBUTION AGREEMENT

THIS AGREEMENT is made and entered into as of the 15th day of January, 2007, by
and between TCBY SYSTEMS, LLC, a Delaware limited liability company (“COMPANY”)
and LINCOLN POULTRY AND EGG COMPANY, a Nebraska Corporation (“DISTRIBUTOR”).
DISTRIBUTOR will commence distribution services under this Agreement on March
26, 2007 (the “Effective Date”) unless otherwise mutually agreed upon by the
parties.

RECITALS

A.            The COMPANY is engaged in the worldwide business of franchising or
licensing retail TCBY Stores and other related concepts (“Franchised Stores”).
COMPANY also has several COMPANY-owned stores that it supports directly
(“Company Stores”). The Franchised Stores and or individual franchisees (the
“Franchisees”) function as independent companies and are individually and solely
responsible for the activities at each location, including purchasing needed
products and supplies, which includes responsibility for purchasing from
DISTRIBUTOR. COMPANY is responsible for activities at its Company Stores.
Company Stores and Franchised Stores are jointly referred to herein as “Stores”,
the Franchisees and individuals responsible for Company Stores are jointly
referred to as (“Operators”) and the combined efforts of the COMPANY and its
Franchisees is referred to as the “System”. COMPANY takes steps to assist Stores
to meet its purchasing needs and has the right to designate distributors and
suppliers for the System.

B.            The DISTRIBUTOR is engaged in the business of purchasing, selling,
distributing and delivering food service products (including the Products, as
defined below). In connection therewith, the DISTRIBUTOR manages, controls,
prepares and furnishes reports to its customers concerning the inventories of
products and supplies the DISTRIBUTOR purchases, manages and controls for sale,
distribution and delivery to its customers.

C.            COMPANY wishes to appoint DISTRIBUTOR as a distributor of certain
approved proprietary food and related products to the Stores located within the
Territory (as defined below), and DISTRIBUTOR wishes to accept such appointment,
all on the terms and conditions hereinafter set forth.

2


--------------------------------------------------------------------------------



AGREEMENT

NOW, THEREFORE, in consideration of the mutual covenants herein set forth and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties agree as follows:

1.             Appointment - Subject to all terms and conditions of this
Agreement, COMPANY hereby appoints DISTRIBUTOR as a distributor of the products
within the product categories listed in Schedule 1 (the “Products”), to the
Stores in the territory serviced by DISTRIBUTOR’s distribution center located in
Lincoln, Nebraska (the “Territory”) as reflected in the map depicted in Schedule
2 and DISTRIBUTOR hereby accepts such appointment. This Territory includes the
entire state of Iowa; the portions of the states of North Dakota, South Dakota
and Nebraska east of US Highway 83 but including the cities of Minot and
Bismarck, North Dakota, Pierre, South Dakota and North Platte, Nebraska; the
portion of the state of Minnesota south of US Highway 12 but including the
greater metropolitan areas of Minneapolis and St. Paul Minnesota and the city of
Quincy, Illinois. Subject to Section 2.02, COMPANY may appoint DISTRIBUTOR as a
distributor of Products to Stores outside of the Territory and DISTRIBUTOR may
agree to such designation.

2.             Distribution of Products

2.01        Products - DISTRIBUTOR will maintain in its inventory of Products
the following: (i) Products designated by COMPANY that contain the proprietary
trademarks, service marks, logos or labels of COMPANY or any of its affiliates
or that are made pursuant to specifications provided by COMPANY, its affiliates,
or licensors for limited distribution to Operators (defined below) or other
entities licensed by COMPANY, its affiliates or licensors (“TCBY Branded
Products”), and (ii) other supplies or other national or regional branded
Products designated or contracted for by COMPANY to be maintained in inventory
by DISTRIBUTOR for distribution to COMPANY, its affiliates and the Operators.
(Collectively, Products described in clauses (i) and (ii) are referred to as
“Proprietary Products”). DISTRIBUTOR will also maintain in its inventory
non-proprietary Products which DISTRIBUTOR stocks in its inventory for sale to
COMPANY, its affiliates and its Operators. DISTRIBUTOR shall not be required to
maintain more than two hundred (200) Proprietary Products in inventory at any
time. All Coca Cola Products carried for COMPANY shall be excluded from the
calculation of the number of Proprietary Products.

2.02        Approved Operators - DISTRIBUTOR shall sell and deliver to
Franchisees and Operators of Stores approved by COMPANY and located within the
Territory such quantities of the Products

3


--------------------------------------------------------------------------------


(subject to minimum Product order requirements) as the Operators may order from
time to time during the term of this Agreement. DISTRIBUTOR shall cease selling
TCBY Branded Products to any Operator not later than three (3) days following
receipt of written notice from COMPANY advising DISTRIBUTOR that such Operator
is no longer approved by COMPANY and shall, within such timeframe, further cease
selling, under the terms of any supplier agreement negotiated by COMPANY, all
Proprietary Products to such Operators referenced in such notice. In addition,
DISTRIBUTOR shall have the right to cease the sale and distribution of Products
to any Operator (a) who is in default of its obligations to DISTRIBUTOR,
provided that DISTRIBUTOR has given COMPANY at least three (3) business days
notice of such default before ceasing deliveries to such Operator, or (b) who
has filed a voluntary petition in bankruptcy or under any other similar
insolvency or debtor relief law or who has had such a petition filed against it,
or who has made a general assignment for the benefit of its creditors. COMPANY
shall also have the right to reinstate delivery to any Operator that COMPANY
previously stopped selling by providing written notice to DISTRIBUTOR and
DISTRIBUTOR shall provide such delivery as soon as mutually agreed between the
parties.

A list of the present Operators with Stores located within the Territory and
approved by COMPANY and their respective Store locations is attached hereto as
Schedule 3. During the term of this Agreement, COMPANY shall maintain and
provide to DISTRIBUTOR a current list of all Operators with Stores within the
Territory who have been approved by COMPANY for distribution of the Products
under this Agreement. DISTRIBUTOR shall have the right to rely upon such list,
as amended or modified by COMPANY in writing from time to time, in performing
its obligations under this Agreement. COMPANY shall notify DISTRIBUTOR of new
Stores within the Territory not less than fourteen (14) days prior to the
desired date of first shipment of Products to any such new Stores. In addition,
provided and to the extent that COMPANY and DISTRIBUTOR mutually agree in
writing, DISTRIBUTOR shall provide distribution services to Stores located
outside the Territory, as designated by COMPANY.

COMPANY represents and warrants that the terms of this Agreement, as and if
amended in the manner permitted under this Agreement, are binding upon and shall
govern DISTRIBUTOR and COMPANY’s obligations with respect to distribution
services performed by DISTRIBUTOR hereunder and that each Franchisee that is an
owner or operator of a Franchised Store within the System shall be bound by the
terms of this Agreement, as it may hereafter be amended, upon such Operator’s
purchase of Proprietary Products from DISTRIBUTOR.

2.03        Product Orders - All Product orders shall be submitted by the
Operators to DISTRIBUTOR and shall specify the location of the Operator’s
Stores, the type of Product, and the quantity desired.

4


--------------------------------------------------------------------------------


Operators may place orders electronically (“Electronic Orders”) or by
telephoning or faxing DISTRIBUTOR’s customer service center in accordance with
the guidelines detailed below. All shipment expenses from DISTRIBUTOR’s
distribution center to the Operator’s location shall be at DISTRIBUTOR’s expense
unless otherwise noted elsewhere in this Agreement. Product order guides will be
provided by DISTRIBUTOR to the Operators monthly via DISTRIBUTOR’s website and
with a hard copy delivered to each Store, with availability of such order guides
to be made prior to the beginning of the month, but only after review and
approval of the order guide by COMPANY. The order guides will be organized by
Product categories and will include, among other things, the Product Sell Price
(as defined herein), Product units and new Products. DISTRIBUTOR will assign one
product code number to each stock-keeping unit (“SKU”) of each Product, which
will be common throughout its entire distribution system and will be used on all
documents such as order guides, invoices, monthly reports, etc. SKU’s, and,
accordingly, the assigned product code number, must differ for equivalent
Products supplied by different suppliers. DISTRIBUTOR will utilize the existing
TCBY product item numbers. Only Products approved for sale to its Operators by
the COMPANY will be listed on this order guide. Electronic Orders will be placed
via internet using DISTRIBUTOR’s web-site. All Electronic Orders are subject to
the standard order cut-off time of 4:00 p.m. local time, two (2) days prior to
their scheduled delivery day. Operators will have until 5:00 p.m. local time,
two (2) days before their order shipping day to modify or add-on to their order.
Orders not placed electronically may be subject to earlier cut-off times than
those established above as mutually agreed upon between COMPANY and DISTRIBUTOR.
Operators will be notified prior to 10:00 a.m. the day after their order cut-off
if a product is expected to be out of stock so that an alternative may be
ordered, subject to the provisions of Section 3.02. Notwithstanding the
foregoing, Stores that have a scheduled delivery day of Monday, must have their
orders placed by 12:00 p.m. local time, on the preceding Saturday and Stores
that have a scheduled delivery day of Tuesday must have their orders placed by
12:00 p.m. local time, on the preceding Sunday.

DISTRIBUTOR may schedule deliveries at any time and day of the week. However,
where reasonably possible, DISTRIBUTOR will schedule ordering days and delivery
days that are mutually agreed upon by and between DISTRIBUTOR and each Operator
and will provide notice to the affected Operator at least fourteen (14) days
before routing changes. On an exception basis, DISTRIBUTOR will consider
shortening the permissible time frames for scheduled deliveries for those
Operators that, given unique and compelling business needs, require the same.

2.04        Deliveries. Delivery vehicles used by DISTRIBUTOR will only display
the marks of DISTRIBUTOR, except for locations that cannot accommodate delivery
by DISTRIBUTOR’S

5


--------------------------------------------------------------------------------


existing tractor trailers or in the instances where recovery deliveries are made
by outside services or DISTRIBUTOR has the need for temporary short term rental
equipment.

DISTRIBUTOR agrees that, excluding key drops (deliveries scheduled to be made
during the period running from one (1) hour or more after the retail closing
time of the Store to deliveries one (1) hour or more before the retail opening
time of the Store), an overall average of 90% of all regularly scheduled
deliveries will be made within a two (2) hour window, meaning no earlier than
one (1) hour before and no later than one (1) hour after the scheduled delivery
time. If a delivery is anticipated to fall outside of this two (2) hour window,
DISTRIBUTOR will immediately notify the Operator. DISTRIBUTOR will provide an
inside delivery to each Operator in accordance with Company’s temperature store
requirements as detailed in Section 4.09, placing refrigerated and frozen
Products into their appropriate storage areas, but will not be responsible for
stocking shelves or rotating inventories.

All invoices for deliveries made during Store’s business hours will be signed
for by the Store’s store manager or other representative prior to DISTRIBUTOR’s
driver leaving the Store (provided that the driver is not unreasonably delayed).
Copies of invoices for deliveries made after the Store’s regular business hours
will be left at the Store.

The COMPANY agrees to use its commercially reasonable efforts to cause Operators
to provide keys and security codes for night deliveries where necessary. In the
event Operator refuses to provide keys and security codes, Operator will
promptly meet the delivery driver at the scheduled appointment time or at such
other time as Operator has been notified in the event of a late delivery. If the
Operator fails to meet the DISTRIBUTOR delivery at the appropriate time on more
than one occasion, the Operator shall be responsible for payment of a penalty
fee of [CONFIDENTIAL](1) to DISTRIBUTOR for subsequent occurrences. In the event
of a Product shortage or delivery problem that occurs during an unattended
delivery, the authorized representative of the Stores will contact the
distribution center no later than the first Notification Deadline following such
unattended delivery. The “Notification Deadline” is 4:00 p.m. local time each
day for the affected Stores.

2.05        Delivery Frequency/Routing - DISTRIBUTOR will provide each Operator
with a minimum delivery frequency based on annual case volume as shown below as
long as the Operator meets the minimum order requirements set forth in Section 5
hereof:

--------------------------------------------------------------------------------

(1)      Confidential treatment has been requested for the redacted portion. The
confidential, redacted portions have been filed separately with the SEC.

6


--------------------------------------------------------------------------------


 

 

Delivery Frequency

Annual Case Volume

 

Summer Routing

 

Winter Routing

 

 

 

 

 

Less than 200 cases

 

4 deliveries during a 12 month period

200-349 cases

 

6 deliveries during a 12 month period

350-499 cases

 

8 deliveries during a 12 month period

500-999 cases

 

Every 4 weeks

 

Every 4 weeks

1,000-1,999 cases

 

Every 3 weeks

 

Every 4 weeks

2,000-3,499 cases

 

Every week

 

Every 2 weeks

Greater than 3,499 cases

 

Every week

 

Every week

 

This schedule is intended to serve as a guideline only and DISTRIBUTOR agrees to
provide additional regular deliveries as requested by Operator and approved by
COMPANY in writing. COMPANY will provide DISTRIBUTOR with the initial delivery
frequency for each Store in Schedule 3. COMPANY and DISTRIBUTOR will mutually
agree on the exact date for routing changes from summer to winter and winter to
summer but each period will be approximately six (6) months with summer routing
from April through September and winter routing from October through March.

In the event an emergency delivery is required based upon the Operator’s needs
and not due to a delivery error by DISTRIBUTOR nor during the time periods
specified in Section 2.06, DISTRIBUTOR will accommodate the Operator’s request
with the most efficient available delivery method. All additional freight
expense will be at the Operator’s expense and will be billed upon DISTRIBUTOR’s
receipt of the invoice from the shipping agent. If DISTRIBUTOR is able to
schedule such an emergency delivery in conjunction with a nearby route, the
additional freight expense will be [CONFIDENTIAL](2). Where possible, a store
may order up to [CONFIDENTIAL](3) cases to be delivered to a nearby store, on
that store’s delivery day (and with that store’s consent) without an additional
charge. Products delivered to a nearby store will be billed on a separate
invoice.

Should the need arise for an emergency or special delivery due to supplier
error, DISTRIBUTOR and COMPANY will work with the supplier to remedy the
shortage at the supplier’s expense. If supplier fails to pay the additional
freight expense, COMPANY will be required to do so provided DISTRIBUTOR notifies
COMPANY immediately of supplier non-performance. If an emergency delivery is
necessary due to DISTRIBUTOR error, DISTRIBUTOR will arrange a special delivery
with any additional freight to be paid by DISTRIBUTOR.

--------------------------------------------------------------------------------

(2)      Confidential treatment has been requested for the redacted portion. The
confidential, redacted portions have been filed separately with the SEC.

(3)      Confidential treatment has been requested for the redacted portion. The
confidential, redacted portions have been filed separately with the SEC.

7


--------------------------------------------------------------------------------


DISTRIBUTOR will arrange its routes to insure that its delivery trucks will be
in all markets (SMSA’s of at least 250,000 population) within each Territory at
least twice a week where at least twenty-five (25) Stores serviced by
DISTRIBUTOR under this Agreement are located.

2.06        Special Deliveries During Roll-Out and New Operator Openings -
DISTRIBUTOR and COMPANY recognize that during the initial roll-out phase of the
DISTRIBUTOR distribution program, many new processes will be in place for each
of COMPANY, the Operators and DISTRIBUTOR, including changes in the way the
Operators order, the distance from the DISTRIBUTOR distribution center to the
Operators, and lead times from order day to delivery day for the Operators.
Therefore, DISTRIBUTOR will process emergency orders for all Operators for the
first thirty (30) days following the commencement of distribution service at no
additional charge, subject to the minimum order requirements and applicable
handling fees, if any, as set forth in Section 5 of this Agreement.

2.07        Return of Products/Credits – Any Products ordered by Operators which
are returned to DISTRIBUTOR for any reason must be returned no later than the
next regularly scheduled delivery (except that, in the case of Products to be
returned as a result of concealed damage, within the remaining shelf life of
such Products) and all claims for Products to be returned must be made either to
the driver upon check-in of the order, by telephone by 4 p.m. on the day of
delivery following receipt of the Products if an unattended delivery or, in the
case of concealed damage, within twenty-four (24) hours of discovery of
concealed damage by the Operator. All returned items must be in unmarked
original packaging and must be in suitable condition for resale (unless damaged
or mis-marked Product was the reason for the return). Subject to the foregoing,
DISTRIBUTOR shall provide credit to the affected Operator for defective, shorted
or damaged Products within twenty-four (24) hours of the driver’s return if
brought to the driver’s attention or noticed by the driver during delivery or,
in any event, within forty-eight (48) hours of DISTRIBUTOR’s receipt of the
Operator’s claim of damaged, shorted or defective Products (or receipt of
product, if warranted) and will immediately provide documentation to the
Operator of such credit via fax or email as requested by the Operator.
Notwithstanding the foregoing, no returns will be permitted for cooler or
freezer items, or fresh produce due to misorder by the Operator. Products
refused by Operator at time of delivery for reasons other than damage or
remaining shelf life below agreed upon parameters will be subject to a
[CONFIDENTIAL](4) restocking charge to be paid by Operator. In the event that
the shorted, defective or damaged Product is a Kill Item, then DISTRIBUTOR will
remedy the situation in accordance with Section 3.02 if so requested by the
Operator.

--------------------------------------------------------------------------------

(4)      Confidential treatment has been requested for the redacted portion. The
confidential, redacted portions have been filed separately with the SEC.

8


--------------------------------------------------------------------------------


2.08        Limited Time Offers (“LTO’s”) - In order to allow DISTRIBUTOR to
maintain service levels to the Operators, COMPANY will provide DISTRIBUTOR with
at least twenty-eight (28) days prior written notice of any and all LTO’s to be
run by COMPANY (subject to availability of LTO Products from the supplier within
the twenty-eight (28) day period). Such written notices shall include estimated
usage for the Products to be promoted if such usage is expected to deviate
materially from historical levels or if a new Product. Subject to the above,
DISTRIBUTOR agrees to stock sufficient inventory for any new Proprietary
Products to be used in national LTO promotions and other key items, as
reasonably requested by COMPANY. Unless retained on the Operator’s menu at the
instruction of the COMPANY or mutually agreed to between COMPANY and
DISTRIBUTOR, all LTO Products must be removed from the DISTRIBUTOR distribution
centers no later than sixty (60) days after the completion of the LTO and
COMPANY shall purchase all remaining inventory of such LTO as provided in
Section 3.02. The sale of LTO Products by DISTRIBUTOR is final and LTO Products
may not be returned to DISTRIBUTOR, unless the return is necessitated due to a
DISTRIBUTOR error or due to Product damage not caused by the Operator.

3.             Suppliers of Products; Inventory of Products.

3.01        Suppliers/Contracted Products - The Proprietary Products to be
distributed to the Operators under the terms and conditions of this Agreement
shall be purchased by DISTRIBUTOR, on its own account, from the suppliers
(including COMPANY) selected by COMPANY, pursuant to terms and conditions as are
agreed upon by and between DISTRIBUTOR and such suppliers (including COMPANY).
In the event COMPANY enters into direct contracts with suppliers, the terms and
conditions of such contracts that obligate DISTRIBUTOR shall be provided to
DISTRIBUTOR for its business and legal review and, if the business and legal
terms of the proposed contract that apply to DISTRIBUTOR are reasonably
acceptable to DISTRIBUTOR, DISTRIBUTOR will approve the supplier contract. The
guaranteed supplier price provided under such supplier contract (net of
billbacks by DISTRIBUTOR, if any), plus applicable freight if the supplier price
is not a delivered price, [CONFIDENTIAL](5) Products governed by such supplier
contracts negotiated by COMPANY are referred to herein as “Contracted Products.”
The freight charges for Contracted Products will be an amount negotiated with
the supplier by COMPANY. DISTRIBUTOR agrees that Cost for any Contracted
Products will not include any unloading costs for palletized and slipsheet
loads.

--------------------------------------------------------------------------------

(5)      Confidential treatment has been requested for the redacted portion. The
confidential, redacted portions have been filed separately with the SEC.

9


--------------------------------------------------------------------------------


3.02        Inventory - During the term of this Agreement, DISTRIBUTOR shall
maintain an inventory of the Products in quantities necessary to provide the
Operators with an adequate supply of such Products based upon initial usage
projections by COMPANY, future historical usage of such Products by the
Operators, and the fill rate performance requirements detailed below.
DISTRIBUTOR agrees to work with COMPANY, to attempt to maximize the quantities
of Products purchased to efficiently reduce the cost of Products purchased, and
to maximize Product inventory turns. In addition, DISTRIBUTOR agrees to order
Products in the quantities indicated on the inbound quantity matrix attached
hereto as Schedule 5, as amended by COMPANY to reflect the growth in the number
of Stores serviced by DISTRIBUTOR in the Territory from time to time. To further
insure DISTRIBUTOR’s ability to comply with the performance requirements
detailed later in this Section 3.02, DISTRIBUTOR will also maintain “safety
stock” of not less than [CONFIDENTIAL](6) days historical usage for all
Proprietary Products and will also have an additional [CONFIDENTIAL](7) days
historical usage of white chocolate mousse, chocolate and vanilla frozen yogurt
on the road at all times. DISTRIBUTOR agrees that all Products delivered to
Operators will have at least one-third of their original shelf-life remaining as
of the date of delivery.

COMPANY categorizes Products into three classes:

Proprietary Products that Operators must have (“Kill Items”), which Kill Items
will not number more than [CONFIDENTIAL](8) at any time, excluding beverage
Products and LTO items. COMPANY will provide a list of Kill Items to
DISTRIBUTOR, which list will be updated by COMPANY from time-to-time. The
initial list of Kill Items is attached as Schedule 4.

Other Proprietary Products that can be substituted in an emergency.

Non-proprietary Products, including, any produce items that DISTRIBUTOR may
agree to provide.

DISTRIBUTOR will achieve a 100% fill rate on Kill Items with overnight emergency
delivery, if requested, an overall aggregate “fill rate” for all Products of
[CONFIDENTIAL](9), and at least [CONFIDENTIAL](10) of all invoices issued by
DISTRIBUTOR to the Operators will be

--------------------------------------------------------------------------------

(6)      Confidential treatment has been requested for the redacted portion. The
confidential, redacted portions have been filed separately with the SEC.

(7)      Confidential treatment has been requested for the redacted portion. The
confidential, redacted portions have been filed separately with the SEC.

(8)      Confidential treatment has been requested for the redacted portion. The
confidential, redacted portions have been filed separately with the SEC.

(9)      Confidential treatment has been requested for the redacted portion. The
confidential, redacted portions have been filed separately with the SEC.

(10)    Confidential treatment has been requested for the redacted portion. The
confidential, redacted portions have been filed separately with the SEC.

10


--------------------------------------------------------------------------------


completely accurate at the time of initial issuance, with all of the above
measured quarterly. The “fill rate” equals the percentage of Products or Kill
Items, as the case may be, obtained by dividing the total number of Products or
Kill Items shipped by DISTRIBUTOR and received by the Operators at the time of
delivery for the month, by the total number of Product or Kill Items ordered by
the Operators from the DISTRIBUTOR for that same month. All fill rate
measurements (and invoice accuracy requirements) will be net of supplier-related
issues such as shortages and delayed deliveries to DISTRIBUTOR, provided
DISTRIBUTOR notifies COMPANY immediately in the event of supplier
non-performance. If emergency delivery is required due to supplier (including
COMPANY) error, costs of emergency delivery shall be at supplier (including
COMPANY) expense, provided that, if the supplier fails to absorb such expense,
such delivery costs shall be paid by the Operator provided DISTRIBUTOR has
notified COMPANY immediately in the event of such non-performance and Operator
has approved the additional expense in advance. If the emergency delivery is due
to DISTRIBUTOR error, then DISTRIBUTOR will remedy the situation in as efficient
manner as possible, which may include emergency deliveries and special freight
shipments, at DISTRIBUTOR’S sole expense. If the emergency delivery is due to
Operator error, the Operator shall pay delivery costs for such emergency
delivery. From the moment of receipt of the Products for storage by DISTRIBUTOR
until the Products have been accepted by Operator at the Store, DISTRIBUTOR
assumes all risk of loss or damage with respect thereto, shall be directly
liable to COMPANY for any such loss or damage to the Products and the related
costs and expenses for replacing the Products and agrees to obtain and maintain
adequate insurance coverage to insure against such loss or damage.

In the event of substitution of a Proprietary Product, the substituted Product
must have been previously approved by COMPANY in writing and, if the need for
substitution was caused due to DISTRIBUTOR error, the price of the substituted
Product will be determined based on the lower of the Cost (as hereinafter
defined) of the substituted Product or the Cost of the out-of-stock Product that
it replaces. In addition, DISTRIBUTOR will reimburse COMPANY to the extent that
COMPANY would have realized a difference between its selling price to
DISTRIBUTOR and the amount that COMPANY would have paid for the Proprietary
Product from its supplier, unless the substitution is due to COMPANY’s error.
Upon request, COMPANY shall provide to DISTRIBUTOR copies of invoices and other
documentation reasonably necessary to verify the amount of the difference
claimed by COMPANY. If substitution is due to supplier (including COMPANY)
error, then COMPANY shall cause supplier to, or if COMPANY is the supplier,
COMPANY shall, reimburse DISTRIBUTOR for any reasonable losses sustained due to
such error.

11


--------------------------------------------------------------------------------


To the extent that DISTRIBUTOR is unable to sell to the Operators quantities of
the Proprietary Products in DISTRIBUTOR’s inventory for any reason whatsoever,
including, but not limited to, Product discontinuation, slow-moving inventory,
unused LTO Products, promotional or seasonal Products or exceeded shelf life due
to sudden decline in Product movement and not due to DISTRIBUTOR error, COMPANY
will purchase, or cause a third party to purchase, all remaining inventory of
such Proprietary Products at DISTRIBUTOR’s cost, F.O.B. the DISTRIBUTOR
distribution centers plus DISTRIBUTOR’s handling and carrying charges, if
properly approved by COMPANY in advance as outlined below. In such event,
COMPANY will purchase or cause to be purchased all perishable Proprietary
Products within [CONFIDENTIAL](11) days after notice from DISTRIBUTOR or by the
expiration date of the Proprietary Products, whichever is earlier, and all
nonperishable Proprietary Products within [CONFIDENTIAL](12) days after notice
from DISTRIBUTOR. In addition, if the inventory re-purchase is necessitated for
any reason other than DISTRIBUTOR error, COMPANY shall reimburse to DISTRIBUTOR
all reasonable out-of-pocket costs and expenses (not to exceed an amount equal
to[CONFIDENTIAL](13) of the Product’s Cost unless DISTRIBUTOR receives COMPANY’S
prior written consent) incurred by DISTRIBUTOR in selling, returning or
otherwise disposing of such Products. DISTRIBUTOR shall provide COMPANY with
documentation or other proof that any such costs and expenses were incurred by
DISTRIBUTOR. In order to allow COMPANY to monitor the supply and usage of the
Proprietary Products, DISTRIBUTOR shall provide to COMPANY a monthly obsolete
and slow-moving inventory report.

3.03        Aged Inventory Notification-DISTRIBUTOR will immediately notify
COMPANY in writing in the event that any quantities of its Proprietary Products
are within [CONFIDENTIAL](14) days of expiration of product life. If DISTRIBUTOR
fails to do so, COMPANY shall not be required to comply with the requirements
set forth in Section 3.02.

3.04        Present DISTRIBUTOR’s Inventory - DISTRIBUTOR agrees to purchase the
existing merchantable and saleable inventory of Proprietary Products from
COMPANY’S present distributor located in Alsip, Illinois in quantities not to
exceed a [CONFIDENTIAL](15) days’ supply of such Products, in the aggregate,
provided that DISTRIBUTOR and COMPANY have been given an opportunity by the
present distributor to inspect any such Product prior to purchase pursuant to
this Section 3.04. DISTRIBUTOR will pay, via check, the present distributor for

--------------------------------------------------------------------------------

(11)    Confidential treatment has been requested for the redacted portion. The
confidential, redacted portions have been filed separately with the SEC.

(12)    Confidential treatment has been requested for the redacted portion. The
confidential, redacted portions have been filed separately with the SEC.

(13)    Confidential treatment has been requested for the redacted portion. The
confidential, redacted portions have been filed separately with the SEC.

(14)    Confidential treatment has been requested for the redacted portion. The
confidential, redacted portions have been filed separately with the SEC.

(15)    Confidential treatment has been requested for the redacted portion. The
confidential, redacted portions have been filed separately with the SEC.

12


--------------------------------------------------------------------------------


Products purchased from it, within ten (10) days of the later of DISTRIBUTOR’S
receipt of the Products or the receipt of the invoice approved by COMPANY for
the Products. DISTRIBUTOR shall be responsible for all freight and unloading
costs associated with transporting such inventory from the existing
DISTRIBUTOR’s locations listed above. DISTRIBUTOR will not be responsible for
any handling or other fees charged by the current distributor in connection with
DISTRIBUTOR’s loading and transferring of such inventory. COMPANY and the
current distributor will be required to provide all reasonable assistance and
cooperation to DISTRIBUTOR in connection with the purchase, loading and
transportation of such inventory from the current distributor to the DISTRIBUTOR
distribution center, including the scheduling of mutually agreeable inventory
inspection and pick-up times.

In the event that the Cost of the Product, as purchased from the existing
distributor, exceeds or is less than the Cost that DISTRIBUTOR would otherwise
utilize in determining the Sell Price for such Products obtained through
suppliers, including COMPANY, DISTRIBUTOR shall utilize the Cost designated by
COMPANY in determining the Sell Price and shall invoice, pay to COMPANY or
charge the Operator, as directed by the COMPANY, in the amount of the
difference. In the event COMPANY directs DISTRIBUTOR to invoice the COMPANY,
COMPANY shall pay such invoiced amount within [CONFIDENTIAL](16) days of the
date of the invoice. In the case of a rebate to COMPANY, DISTRIBUTOR shall pay
the rebated amount within [CONFIDENTIAL](17) days of its determination of the
amount to be rebated.

4.             Sell Price/Payment Terms/Financial Reporting

4.01        Sell Price - Beginning on the Effective Date and throughout the
entire term of this Agreement, the maximum purchase price at which DISTRIBUTOR
shall sell the Products, (the “Sell Price”), to the Operators shall be
determined by adding the “Cost” (as hereinafter defined) of the Product plus
[CONFIDENTIAL](18) per case for all deliveries (collectively, “Markup”), subject
to the other provisions of this Agreement. For purposes of this Agreement, the
“Cost” of a Product other than a Contracted Product shall be the sum of (a) the
cost of the Product as shown on the invoices to DISTRIBUTOR from the respective
supplier, including COMPANY, plus (b) if the invoiced cost of the Product is not
a delivered price, the applicable freight charges related to shipping the
Product from the supplier to DISTRIBUTOR’S distribution center and, if
applicable, the inter-branch freight cost detailed in Section 3.02, plus (c) the
Sourcing Fees (as later defined in Section 4.06), if any, attributable to the
Product, less (d) promotional allowances reflected on supplier invoices to
DISTRIBUTOR. Applicable freight, in those cases where the

--------------------------------------------------------------------------------

(16)    Confidential treatment has been requested for the redacted portion. The
confidential, redacted portions have been filed separately with the SEC.

(17)    Confidential treatment has been requested for the redacted portion. The
confidential, redacted portions have been filed separately with the SEC.

(18)    Confidential treatment has been requested for the redacted portion. The
confidential, redacted portions have been filed separately with the SEC.

13


--------------------------------------------------------------------------------


invoice cost to DISTRIBUTOR for non-proprietary Products is not a delivered
cost, means that DISTRIBUTOR has added a reasonable freight charge, agreed to in
advance and in writing by COMPANY for delivering such non-proprietary Products
from suppliers to DISTRIBUTOR. Applicable freight for any non-proprietary
Product will not exceed the rate charged by nationally recognized carriers
operating in the same market for the same type of freight service. Cost for any
non-proprietary Product will not be reduced by discounts for cash or prompt
payment available to DISTRIBUTOR, breakage allowances or by backhaul revenue.
Fuel or other transportation surcharges indicated on the manufacturer’s or
supplier’s invoice or on freight invoices will increase Cost. The Cost of a
Contracted Product shall be determined in accordance with Section 3.01. In no
event will the Cost of Contracted Products include amounts to be rebated to
DISTRIBUTOR and therefore, DISTRIBUTOR will not negotiate off-invoice
manufacturer rebates, labels/promotional allowances or any other “soft money”
received from supplier or freight carriers of Contracted Products. In order to
allow verification of the foregoing commitment, DISTRIBUTOR agrees to provide
documentation substantiating the Cost of items DISTRIBUTOR purchases from
suppliers and freight carriers. DISTRIBUTOR agrees to limit its collection of
such “soft money” to the manufacturers of non-proprietary Products. The Cost of
Contracted Products will not be reduced by discounts for cash or prompt payment
available to DISTRIBUTOR, breakage allowances or by backhaul revenue. Fuel or
other transportation surcharges indicated on the manufacturer’s or supplier’s
invoice or on freight invoices will increase Cost.

The invoice format to be used by DISTRIBUTOR will be approved by COMPANY and
will contain separate lines showing subtotals for various Product categories,
applicable taxes, the date of the ACH debit and other summary line items as
detailed elsewhere in this Agreement.

Partial case shipments (also known as “splits”) shall be permitted for the malt,
maraschino cherries, chocolate sprinkles, assorted sprinkles in which individual
units of such Products are separately packaged within each case. Notwithstanding
anything else contained in this agreement to the contrary, the Markup for the
following items will be limited to [CONFIDENTIAL](19): maraschino cherries,
medium spoons, straws, chocolate sprinkles and assorted sprinkles. The Markup
for taster spoons and water will be limited to [CONFIDENTIAL](20)

Notwithstanding anything else contained herein to the contrary and for the
entire term of this Agreement, COMPANY and DISTRIBUTOR agree that the Markup
will be reduced by seven

--------------------------------------------------------------------------------

(19)    Confidential treatment has been requested for the redacted portion. The
confidential, redacted portions have been filed separately with the SEC.

(20)    Confidential treatment has been requested for the redacted portion. The
confidential, redacted portions have been filed separately with the SEC.

14


--------------------------------------------------------------------------------


($.07) cents per case for all Products except for those listed in the preceding
paragraph, in the event that DISTRIBUTOR ceases providing distribution services
to the Stores located in Huron and Pierre, South Dakota or in the event that
DISTRIBUTOR delivers Products for these two Stores to a third party distributor
located in the Territory. In the event that DISTRIBUTOR does deliver these
Products to a third party distributor, then the Markup will be the same as for
all other Stores with the exception that the delivery surcharges called for in
Section 5 of this Agreement will not apply.

4.02                “Cost” for Contracted Products/True-Up Methodology- In the
case of Contracted products, COMPANY agrees to notify DISTRIBUTOR as soon as
practical after a change in Cost has been agreed to with a supplier. COMPANY
shall have the right to adjust the Markup for individual Products (not including
the fuel surcharge or the lower Markup on the items listed in Section 4.01
above) from time to time to an amount that is more or less than the agreed upon
Markup per case. If COMPANY exercises its right to lower DISTRIBUTOR’s Markup on
any Products, it will simultaneously and correspondingly increase the Markup on
other Products so as to provide DISTRIBUTOR continuously with an average overall
Markup of [CONFIDENTIAL](21) per case, as adjusted from time to time pursuant to
this Agreement.

Following each calendar quarter, DISTRIBUTOR shall provide a cumulative report
that reflects: (i) the total number of cases of Products delivered to the Stores
under this Agreement during the preceding quarter (“x”); (ii) the total of the
Sell Prices charged for all Products delivered to the Stores under this
Agreement during the preceding quarter (“y”), (iii) the total of the Cost of
each Product delivered to the Stores during such quarter (“z”), and (iv) the
“Average Putative Markup” for Products delivered to the Stores, which shall be
calculated as follows: [(y-z)/x]. If the Average Putative Markup is less than
the Markup required pursuant to Section 4.01 (and as modified pursuant to the
other provisions of this Agreement), with such deficiency being referred to
herein as the “Markup Deficiency”, COMPANY shall remit to DISTRIBUTOR, an amount
equal to the number of cases delivered to the Stores under this Agreement during
the preceding quarter (“x”), multiplied by the Markup Deficiency. If the Average
Putative Markup exceeds the Markup required pursuant to Section 4.01 (and as
modified pursuant to the other provisions of this Agreement), with such excess
being referred to as the “Markup Excess”, DISTRIBUTOR shall remit to COMPANY an
amount equal to the number of cases delivered to the Stores under this Agreement
during that quarter (“x”), multiplied by the Markup Excess. Payments owed by
either party under this Section 4.02 shall be made by such party to the other
party, via check, within ten (10) days of the determination of the amounts owed
and, in any case, within thirty (30) days following the end of the applicable
calendar quarter for which such

--------------------------------------------------------------------------------

(21)    Confidential treatment has been requested for the redacted portion. The
confidential, redacted portions have been filed separately with the SEC.

15


--------------------------------------------------------------------------------


payments are owed or by making adjustments to the Sell Price as mutually agreed
upon between COMPANY and DISTRIBUTOR.

4.03        Fuel Cost Adjustments - If the operating costs of DISTRIBUTOR are
increased or decreased as a result of fuel cost increases or decreases,
DISTRIBUTOR may adjust the Markup (as and if otherwise adjusted pursuant to the
terms of this Agreement) to compensate for such fluctuations in fuel costs, on a
monthly basis. The amount of the adjustment computed in accordance with this
Section 4.02 shall also be added to or subtracted from, as applicable, the
specified price for Contracted Operator Sell Price Products described in Section
4.11.  The method for determining the fuel surcharge or adjustment will be made
monthly beginning March 1, 2007 and will be based on the Midwest Weekly Retail
On-Highway diesel fuel price which is compiled by the Energy Information
Administration. The Web site to access this information electronically is as
follows:

http://www.eia.doe.gov/pub/oil_gas/petroleum/data_publications/weekly_on_highway_diesel_prices/current/
html/diesel.html

If such publication is no longer published or available, then the parties will
mutually agree upon an acceptable alternative source.

As fuel prices increase or decrease, the fuel cost adjustments will move
according to changes in the prior four (4) week average for the Midwest fuel
price bracket, and will take effect on the first day of the calendar month
following the applicable publication date.  For example, the fuel cost
adjustment beginning the first day in March, if any, will be determined based on
the four (4) week average ending immediately prior to or on February 28th.

Price Per Gallon Including Taxes

 

Per Case Surcharge/Credit

 

 

 

[CONFIDENTIAL](22)

 

 

 

If the price per gallon, including taxes, exceeds [CONFIDENTIAL](23), the
surcharge will equal

--------------------------------------------------------------------------------

(22)    Confidential treatment has been requested for the redacted portion.  The
confidential, redacted portions have been filed separately with the SEC.

16


--------------------------------------------------------------------------------


[CONFIDENTIAL](24) per case plus an additional [CONFIDENTIAL](25) per case for
each [CONFIDENTIAL](26) increment (or portion thereof) that the price per gallon
exceeds [CONFIDENTIAL](27). If the price per gallon, including taxes, falls
below [CONFIDENTIAL](28), a credit will be issued in the amount of
[CONFIDENTIAL](29) per case plus an additional [CONFIDENTIAL](30) per case for
each ten cent increment (or portion thereof) that the price is less than
[CONFIDENTIAL](31). Any such surcharge or credit will be shown as a separate
line item on the Operator’s invoice.

4.04        Markup Adjustments due to Variances from Projections.

The [CONFIDENTIAL](32) Markup during the first [CONFIDENTIAL](33) months after
the Effective Date is premised upon an average annual delivery size of
[CONFIDENTIAL](34) cases to the Stores serviced by DISTRIBUTOR.

After the first [CONFIDENTIAL](35) months of service and after each
[CONFIDENTIAL](36) month period thereafter, the Markup for the Stores for the
next [CONFIDENTIAL](37) months will be based on the actual average delivery size
for the previous [CONFIDENTIAL](38) months as calculated below and according to
the following schedule:

[CONFIDENTIAL](39)

The average delivery size will be calculated by summing up all of the cases
delivered to the Stores serviced by DISTRIBUTOR in the Territory for the
previous [CONFIDENTIAL](40) months (with each partial case or “split” counting
as a full case) and dividing the total number of

--------------------------------------------------------------------------------

(23)    Confidential treatment has been requested for the redacted portion.  The
confidential, redacted portions have been filed separately with the SEC.

(24)    Confidential treatment has been requested for the redacted portion.  The
confidential, redacted portions have been filed separately with the SEC.

(25)    Confidential treatment has been requested for the redacted portion.  The
confidential, redacted portions have been filed separately with the SEC.

(26)    Confidential treatment has been requested for the redacted portion.  The
confidential, redacted portions have been filed separately with the SEC.

(27)    Confidential treatment has been requested for the redacted portion.  The
confidential, redacted portions have been filed separately with the SEC.

(28)    Confidential treatment has been requested for the redacted portion.  The
confidential, redacted portions have been filed separately with the SEC.

(29)    Confidential treatment has been requested for the redacted portion.  The
confidential, redacted portions have been filed separately with the SEC.

(30)    Confidential treatment has been requested for the redacted portion.  The
confidential, redacted portions have been filed separately with the SEC.

(31)    Confidential treatment has been requested for the redacted portion.  The
confidential, redacted portions have been filed separately with the SEC.

(32)    Confidential treatment has been requested for the redacted portion.  The
confidential, redacted portions have been filed separately with the SEC.

(33)    Confidential treatment has been requested for the redacted portion.  The
confidential, redacted portions have been filed separately with the SEC.

(34)    Confidential treatment has been requested for the redacted portion.  The
confidential, redacted portions have been filed separately with the SEC.

(35)    Confidential treatment has been requested for the redacted portion.  The
confidential, redacted portions have been filed separately with the SEC.

(36)    Confidential treatment has been requested for the redacted portion.  The
confidential, redacted portions have been filed separately with the SEC.

(37)    Confidential treatment has been requested for the redacted portion.  The
confidential, redacted portions have been filed separately with the SEC.

(38)    Confidential treatment has been requested for the redacted portion.  The
confidential, redacted portions have been filed separately with the SEC.

(39)    Confidential treatment has been requested for the redacted portion.  The
confidential, redacted portions have been filed separately with the SEC.

(40)    Confidential treatment has been requested for the redacted portion.  The
confidential, redacted portions have been filed separately with the SEC.

17


--------------------------------------------------------------------------------


cases delivered by the total number of deliveries made by DISTRIBUTOR as
modified below.  The number of deliveries made by DISTRIBUTOR shall not include
deliveries to correct errors made by DISTRIBUTOR or suppliers, nor shall it
include deliveries for which DISTRIBUTOR has received the [CONFIDENTIAL](41)
special delivery fee in accordance with Section 2.05.

In the event the average delivery size for the previous [CONFIDENTIAL](42)
months falls outside of the ranges described above, COMPANY and DISTRIBUTOR will
negotiate a new Markup adjustment in good faith.  In the event COMPANY and
DISTRIBUTOR fail to agree on such a Markup adjustment within [CONFIDENTIAL](43)
days after the commencement of negotiations under this Section 4.04, then both
COMPANY and DISTRIBUTOR will have the right to terminate this Agreement with one
hundred-eighty (180) days written notice to the other party in accordance with
Section 6.02 (b)(ii).

4.05        Payment Terms/Markup Adjustments due to Payment Methodology

(a)   Standard Payment Terms.  Except as noted below, DISTRIBUTOR and COMPANY
have agreed that payments to DISTRIBUTOR for Products delivered to the Operators
(including Contract Feeders as defined below) shall be received by ACH debit
entry initiated by DISTRIBUTOR, so that the amount is credited to DISTRIBUTOR’s
account on Friday of each week for deliveries made during the preceding
[CONFIDENTIAL](44) days. Thus, stores which receive deliveries on Saturday or
Sunday, would have their account debited [CONFIDENTIAL](45) and
[CONFIDENTIAL](46) days, respectively, after receipt of their order. 
DISTRIBUTOR may also accept payment by check if so requested by Operator and
approved by DISTRIBUTOR.  All new Operators will initially receive credit terms
as outlined above, provided that they satisfy DISTRIBUTOR’S credit criteria for
such terms, as such criteria is uniformly applied among all similarly situated
Operators, in light of all relevant facts and circumstances.  Payment terms will
be extended only to those Operators that are creditworthy as shall have been
solely determined by DISTRIBUTOR. DISTRIBUTOR may, in its sole discretion,
provide alternate payment terms to those Operators not meeting DISTRIBUTOR’s
standards for creditworthiness.  DISTRIBUTOR will provide email or fax notice to
each Operator at

--------------------------------------------------------------------------------

(41)    Confidential treatment has been requested for the redacted portion.  The
confidential, redacted portions have been filed separately with the SEC.

(42)    Confidential treatment has been requested for the redacted portion.  The
confidential, redacted portions have been filed separately with the SEC.

(43)    Confidential treatment has been requested for the redacted portion.  The
confidential, redacted portions have been filed separately with the SEC.

(44)    Confidential treatment has been requested for the redacted portion.  The
confidential, redacted portions have been filed separately with the SEC.

(45)    Confidential treatment has been requested for the redacted portion.  The
confidential, redacted portions have been filed separately with the SEC.

(46)    Confidential treatment has been requested for the redacted portion.  The
confidential, redacted portions have been filed separately with the SEC.

18


--------------------------------------------------------------------------------


least [CONFIDENTIAL](47) days prior to the ACH debit entry actually taking
place, advising Operator of the amount of the ACH debit, along with the invoice
number and any credits posted during the prior [CONFIDENTIAL](48) days.

Notwithstanding the foregoing, DISTRIBUTOR agrees to provide extended credit
terms to Operators performing as Contract Feeders (as defined below) in
non-traditional locations provided that they satisfy DISTRIBUTOR’s credit
criteria for such terms, as such criteria is uniformly applied among all
similarly situated Operators in light of all relevant facts and circumstances.
To qualify for such credit terms, each location operated by a Contract Feeder in
the Territory must be approved by COMPANY in writing and the Contract Feeder
must comply with these extended credit terms.  “Contract Feeders” are Operators
who operate non-traditional food service locations in facilities such as
airports, sports facilities, travel plazas, universities, tech centers, etc.

(b)           No Set-Off/Late Fees/Collection Costs.  No deductions or set offs
from payments due to DISTRIBUTOR may be made by Operators for any reason without
the prior written authorization of DISTRIBUTOR.  Failure of the Operator to make
any payment required when due shall result in DISTRIBUTOR having the right to
impose more stringent credit or payment terms, such as, without limitation, cash
in advance, cash on delivery, delivery of acceptable letters of credit or third
party guaranties, or additional collateral, or, after three (3) business days’
prior notice to COMPANY and the affected Operator, to suspend all deliveries,
and declare the entire unpaid balance of the Operator’s account immediately due
and payable. The COMPANY shall pay, and shall use its commercially reasonable
efforts to cause each Operator to pay, all reasonable costs of collection,
including reasonable attorneys fees incurred or paid by DISTRIBUTOR, but only to
the extent related to their respective accounts. DISTRIBUTOR will have the right
to charge interest at the maximum rate permitted by law but not exceeding
[CONFIDENTIAL](49) percent per annum on all unpaid amounts due or owing by
Operators and/or COMPANY to DISTRIBUTOR.

(c)           COMPANY’S Liability for Payments. COMPANY agrees that it shall be
liable for all liabilities of COMPANY expressly set forth in this Agreement. 
COMPANY will not be liable for the debts or obligations of Operators unless
otherwise agreed to in writing by COMPANY.

--------------------------------------------------------------------------------

(47)    Confidential treatment has been requested for the redacted portion.  The
confidential, redacted portions have been filed separately with the SEC.

(48)    Confidential treatment has been requested for the redacted portion.  The
confidential, redacted portions have been filed separately with the SEC.

(49)    Confidential treatment has been requested for the redacted portion.  The
confidential, redacted portions have been filed separately with the SEC.

19


--------------------------------------------------------------------------------


(d)           Payments to COMPANY.   COMPANY will invoice DISTRIBUTOR directly
for [CONFIDENTIAL](50) for its frozen yogurt Products as shipped from the
manufacturer and will designate the [CONFIDENTIAL](51) as separate line items
for each Product. [CONFIDENTIAL](52) COMPANY reserves the right to alter
[CONFIDENTIAL](53) on its frozen yogurt Products in its discretion but no more
frequently than quarterly.    DISTRIBUTOR agrees to pay COMPANY for these
invoices within [CONFIDENTIAL](54) days of receipt.

COMPANY will also invoice DISTRIBUTOR for [CONFIDENTIAL](55) on its frozen cake
and pie Products for each Product as shown on [CONFIDENTIAL](56).  Company
reserves the right to alter [CONFIDENTIAL](57) on its frozen cake and pie
Products in its discretion but no more frequently than quarterly.  Distributor
shall pay all invoices for [CONFIDENTIAL](58) on its frozen cake and pie
Products when invoiced by the COMPANY within [CONFIDENTIAL](59) days of invoice
date, which date will be no earlier than the date of receipt of the applicable
Products by the DISTRIBUTOR.

In the event COMPANY decides to establish a new procedure for new and or
established Stores to bill and collect [CONFIDENTIAL](60), such that the
[CONFIDENTIAL](61) is billed and collected from the Stores by DISTRIBUTOR,
DISTRIBUTOR agrees to remit such fees each Friday via ACH credit for all sales
made the previous week.

4.06        Sourcing Fees.  COMPANY may, from time to time, collect compensation
from the Operators for services that it provides to such Operators, either by
increasing the Cost of a product supplied by COMPANY, to DISTRIBUTOR for
distribution under this Agreement, or through the assessment of an additional
fee (a “Sourcing Fee”) that COMPANY instructs DISTRIBUTOR to add in the
calculation of the Sell Price of Products not purchased from COMPANY.  Any
changes in the Sourcing Fees shall occur no more frequently than monthly. 
COMPANY specifically represents and warrants that such Sourcing Fees (or
increases in the invoiced Cost) have been and will continue to

--------------------------------------------------------------------------------

(50)    Confidential treatment has been requested for the redacted portion.  The
confidential, redacted portions have been filed separately with the SEC.

(51)    Confidential treatment has been requested for the redacted portion.  The
confidential, redacted portions have been filed separately with the SEC.

(52)    Confidential treatment has been requested for the redacted portion.  The
confidential, redacted portions have been filed separately with the SEC.

(53)    Confidential treatment has been requested for the redacted portion.  The
confidential, redacted portions have been filed separately with the SEC.

(54)    Confidential treatment has been requested for the redacted portion.  The
confidential, redacted portions have been filed separately with the SEC.

(55)    Confidential treatment has been requested for the redacted portion.  The
confidential, redacted portions have been filed separately with the SEC.

(56)    Confidential treatment has been requested for the redacted portion.  The
confidential, redacted portions have been filed separately with the SEC.

(57)    Confidential treatment has been requested for the redacted portion.  The
confidential, redacted portions have been filed separately with the SEC.

(58)    Confidential treatment has been requested for the redacted portion.  The
confidential, redacted portions have been filed separately with the SEC.

(59)    Confidential treatment has been requested for the redacted portion.  The
confidential, redacted portions have been filed separately with the SEC.

(60)    Confidential treatment has been requested for the redacted portion.  The
confidential, redacted portions have been filed separately with the SEC.

(61)    Confidential treatment has been requested for the redacted portion.  The
confidential, redacted portions have been filed separately with the SEC.

20


--------------------------------------------------------------------------------


be disclosed to all Operators, and that the charging and collection of such
Sourcing Fees (or increased Cost) I permitted under its or its affiliates’
agreements with the Operators and does not violate any applicable laws.  COMPANY
shall indemnify, defend and hold harmless DISTRIBUTOR, its affiliates and each
of their respective officers, agents, directors, shareholders or employees for
any claims, loss, liability or expense (including reasonable attorney’s fees and
disbursements) arising from a breach of this representation and warranty.

DISTRIBUTOR shall pay all Sourcing Fees to COMPANY via initiation of an ACH
credit entry each Friday with respect to those Products delivered to the
Operators during the preceding week and on which a Sourcing Fee was assessed.

4.07        Financial Information.  DISTRIBUTOR may request balance sheets,
income statements and such further financial information from each Operator from
time to time as will enable DISTRIBUTOR to accurately assess the Operators’
financial condition.   The COMPANY may require DISTRIBUTOR to supply annual
audited balance sheets and income statements and such further financial
information from time to time as will enable COMPANY to accurately assess
DISTRIBUTOR’S financial condition.

4.08        Price Verifications-Audit- COMPANY will be allowed to perform
electronic Purchase Price verifications for purchases made under this Agreement
on a weekly basis and DISTRIBUTOR will supply the necessary files and
information to COMPANY for these audit purposes on a timely basis and in a form
acceptable to COMPANY and DISTRIBUTOR.  As part of this electronic auditing
procedure, COMPANY may also audit the payments made to it for accuracy as well. 
If any such audit reveals net pricing, delivery surcharge or COMPANY payment
errors (overcharges set off by undercharges) in excess of [CONFIDENTIAL](62) in
the aggregate during the audited period (not to exceed a twelve (12) month
period) COMPANY shall have the right to conduct additional audits, at its option
and at DISTRIBUTOR’S reasonable expense, until the aggregate net pricing errors
disclosed by an such additional audits are less than [CONFIDENTIAL](63) for the
applicable audit period.  For any audit conducted pursuant to this Section 4.08
that discloses that Operators were either overcharged or undercharged for
Products, or that COMPANY was overpaid or overcharged during the audited period,
DISTRIBUTOR and COMPANY agree to correct the overcharge, undercharge,
overpayment or underpayment, as the case may be.  The form and method for making
these adjustments will be mutually agreed upon by DISTRIBUTOR and COMPANY;

--------------------------------------------------------------------------------

(62)    Confidential treatment has been requested for the redacted portion.  The
confidential, redacted portions have been filed separately with the SEC.

(63)    Confidential treatment has been requested for the redacted portion.  The
confidential, redacted portions have been filed separately with the SEC.

21


--------------------------------------------------------------------------------


provided, however, in any event the remittance of any such adjustments shall be
made by either party within [CONFIDENTIAL](64) days from the final determination
of the undercharge or overcharge, as applicable.

4.09        DISTRIBUTOR Operator Support -DISTRIBUTOR agrees to provide the
following Operator support to COMPANY.

(a)           DISTRIBUTOR will support the System by participating in the
supplier show at its own expense.  In addition, DISTRIBUTOR will pay COMPANY an
annual support payment equal to [CONFIDENTIAL](65) payable within
[CONFIDENTIAL](66) days of written request by COMPANY.  COMPANY may submit such
requests [CONFIDENTIAL](67) during each calendar year and a total of
[CONFIDENTIAL](68) such requests during the term of this Agreement.

(b)           DISTRIBUTOR will support COMPANY in terms of activating product
recalls in accordance with DISTRIBUTOR’S standard product recall policies.

(c)           DISTRIBUTOR will adhere to the following HACCP requirements for
monitoring of temperature controls for perishable products both in the
DISTRIBUTOR distribution center and in DISTRIBUTOR’S transportation equipment.

 

 

 

TEMPERATURE

 

UPPER TEMP.

 

 

 

 

 

REQUIREMENTS IN

 

RANGE WHILE

 

 

 

 

 

DISTRIBUTION

 

TRANSPORTED TO

 

ITEM

 

FORM

 

CENTER

 

STORES

 

Soft Serve Frozen Yogurt

 

Frozen

 

-10º or lower

 

0º

 

Hand-Dipped Frozen Yogurt

 

Frozen

 

-10º or lower

 

0º

 

Yogurt Cakes and Pies

 

Frozen

 

-10º or lower

 

0º

 

Various Toppings

 

Refrigerated

 

34º to 36º

 

38º

 

Nuts and Liquid Toppings

 

Frozen

 

0 or lower

 

0º

 

Various Toppings

 

Dry

 

Above 38

 

Above 38

 

 

--------------------------------------------------------------------------------

(64)    Confidential treatment has been requested for the redacted portion.  The
confidential, redacted portions have been filed separately with the SEC.

(65)    Confidential treatment has been requested for the redacted portion.  The
confidential, redacted portions have been filed separately with the SEC.

(66)    Confidential treatment has been requested for the redacted portion.  The
confidential, redacted portions have been filed separately with the SEC.

(67)    Confidential treatment has been requested for the redacted portion.  The
confidential, redacted portions have been filed separately with the SEC.

(68)    Confidential treatment has been requested for the redacted portion.  The
confidential, redacted portions have been filed separately with the SEC.

22


--------------------------------------------------------------------------------


(d)   DISTRIBUTOR will provide COMPANY with periodic EDI file transfers to
include the following:

Weekly invoice register by store outlining the SKU’s and quantity purchased

 

 

 

Weekly inventory levels, age of inventory, sales and pending orders and delivery
dates by item

 

 

 

Weekly report of Current Stores

 

 

 

Weekly report of average drop sizes for each store

 

 

 

Monthly delivery performance report with on-time performance, fill rates and
clean invoice percentages

 

 

 

Daily out-of-stock report and stores so affected

 

 

 

Monthly costing detail on all Products used by the SYSTEM

 

 

 

Such additional reports as may be reasonable requested by the COMPANY

 

4.10      Taxes – Franchisees and COMPANY shall each be responsible for their
applicable sales and use taxes.  DISTRIBUTOR shall collect applicable taxes from
each responsible party and be responsible for remitting all taxes to the proper
state and local taxing authorities.  COMPANY shall only be responsible for
paying those taxes on the Stores under its control and operation.  DISTRIBUTOR
agrees to indemnify and defend COMPANY pursuant to Section 8.01 of this
Agreement should Company receive a claim for the DISTRIBUTOR’s failure to pay
taxes.  Neither party will pay a claim which is allegedly the responsibility of
the other without first notifying the other and giving the other the opportunity
to contest the claim.

4.11      Special Pricing Arrangements - Products that are governed by national
billing agency or other programs for which the price at which the DISTRIBUTOR
must sell the Product to the Operator is prescribed by agreements between
COMPANY, or any other franchisor or group purchasing organization, on the one
hand, and the supplier or manufacturer of such Products, on the other, are
referred to in this Agreement as “Contracted Operator Sell Price Products”. 
Notwithstanding Section 4.01, the Sell Price for Contracted Operator Sell Price
Products shall be the amount prescribed (or calculated in accordance with) the
above-described programs or agreements.  Contracted Operator Sell Price Products
include, but are not limited to, soft drink syrup products including, without
limitation, the following Coca Cola Products:  Coke Bag in Box (“BiB”), Diet
Coke BiB, Sprite BiB and Barq’s Root Beer BIB.

4.12        Additional Markup for Stores Not Ordering Electronically- Commencing
the first day of the month at least sixty (60) days after the Effective Date,
Operators who desire to continue to place orders by fax or telephone will be
charged an additional fee of [CONFIDENTIAL](69) for each case delivered on that
fax or

--------------------------------------------------------------------------------

(69)    Confidential treatment has been requested for the redacted portion.  The
confidential, redacted portions have been filed separately with the SEC.

23


--------------------------------------------------------------------------------


phone order in addition to any other charges applicable under this Agreement. 
This additional fee will be included in as a separate line item on the invoice. 
This additional Markup will not be assessed to Operators in the event that
DISTRIBUTOR’S website is not operational or in the infrequent circumstance where
an Operator, who has been in the habit of ordering electronically, may be unable
to place an order in this fashion due to technical difficulties.

5.     Minimum Deliveries - The Operators will be required to order Products in
minimum quantities of [CONFIDENTIAL](70) cases of Products per delivery unless
due to DISTRIBUTOR or supplier error.  In addition, Operator will be required to
pay DISTRIBUTOR a [CONFIDENTIAL](71) handling fee per order for orders of less
than [CONFIDENTIAL](72) cases but greater than [CONFIDENTIAL](73) cases and a
[CONFIDENTIAL](74) handling fee per order for orders of less than
[CONFIDENTIAL](75) cases but greater than or equal to [CONFIDENTIAL](76) cases
unless due to DISTRIBUTOR or supplier, including failure to fulfill the order in
its entirety.

6.     Term and Termination

6.01        Term - The initial term of this Agreement shall commence on the
Effective Date and shall continue until exactly three (3) years after the
commencement of full service to all Stores to be serviced in the Territory
(“Initial Term”), unless sooner terminated as provided below or in Section
6.02.  This Agreement shall automatically renew for one (1) additional year upon
the completion of the Initial Term unless one party notifies the other in
writing at least one hundred eighty (180) days before the expiration of the
Initial Term of its desire to terminate the relationship.

Both COMPANY and DISTRIBUTOR shall have the right, commencing sixty (60) days
prior to the first and second anniversary dates of the Effective Date of this
Agreement, and expiring thirty (30) days prior to these same first and second
anniversary dates of the Effective Date (“Opt Out Period”), to terminate this
Agreement for any reason, provided that the party terminating the Agreement
notifies the other party in writing within the Opt Out Period.  Such termination
shall then be effective ninety (90) days after the next anniversary date of the
Effective Date of this Agreement.

--------------------------------------------------------------------------------

(70)    Confidential treatment has been requested for the redacted portion.  The
confidential, redacted portions have been filed separately with the SEC.

(71)    Confidential treatment has been requested for the redacted portion.  The
confidential, redacted portions have been filed separately with the SEC.

(72)    Confidential treatment has been requested for the redacted portion.  The
confidential, redacted portions have been filed separately with the SEC.

(73)    Confidential treatment has been requested for the redacted portion.  The
confidential, redacted portions have been filed separately with the SEC.

(74)    Confidential treatment has been requested for the redacted portion.  The
confidential, redacted portions have been filed separately with the SEC.

(75)    Confidential treatment has been requested for the redacted portion.  The
confidential, redacted portions have been filed separately with the SEC.

(76)    Confidential treatment has been requested for the redacted portion.  The
confidential, redacted portions have been filed separately with the SEC.

24


--------------------------------------------------------------------------------


6.02        Termination

(a)           Either party shall have the right, upon prior written notice, to
immediately terminate this Agreement if the other party fails to make payment of
any amounts due and payable under this Agreement, and such failure shall have
continued for a period of ten (10) days from and after the date of written
notice to the defaulting party or in the event the other party files a voluntary
petition or consents to the filing of a petition against it in bankruptcy or any
similar insolvency or debtor relief action, or if the other party makes a
general assignment for the benefit of creditors, or in the event a receiver is
appointed or any proceeding is demanded or initiated by, for or against the
other party under any provision of the Federal Bankruptcy Act or any amendment
thereof.

(b)           Either party shall have the right to terminate this Agreement upon
180 days written notice under any of the following conditions:

(i)            Upon the occurrence of any material breach or material default by
the other party, which remains uncured after expiration of the applicable Cure
Period (as herein defined), of any of the terms, obligations, covenants,
representations and warranties under this Agreement (except for a default
specified in Section 6.02 (a) above) which is not waived in writing by the
non-defaulting party.  In such case, the non-defaulting party shall notify the
other of such alleged beach or default and the other party shall have a period
of thirty (30) days to cure the same (the “Cure Period”). If the defaulting
party cures its breach or default within any applicable Cure Period to the
reasonable satisfaction of the non-defaulting party, the notice shall be void
and this Agreement shall continue; otherwise, it shall terminate in accordance
with the notice.

or

(ii)           In the event the parties fail to agree on a Markup adjustment
pursuant to Section 4.03.

6.03        Effect of Expiration/Termination - Upon expiration or sooner
termination of this Agreement, for any reason, COMPANY shall promptly purchase
or arrange for the purchase from DISTRIBUTOR at DISTRIBUTOR’s cost (including
freight costs), F.O.B. DISTRIBUTOR’s distribution center, all of DISTRIBUTOR’s
inventory of the Proprietary Products and any labeling and packaging materials
used in connection with the Proprietary Products.  COMPANY will purchase or
cause to be purchased perishable Proprietary Products within

25


--------------------------------------------------------------------------------


[CONFIDENTIAL](77) days after the effective date of termination of this
Agreement or by the expiration date of such Proprietary Product, whichever is
earlier, and all nonperishable Proprietary Products within [CONFIDENTIAL](78)
days after the effective date of termination of this Agreement. In addition, if
this agreement is terminated due to COMPANY’s breach or default, COMPANY shall
reimburse to DISTRIBUTOR all other reasonable out-of-pocket costs and expenses
(not to exceed an amount equal to [CONFIDENTIAL](79) of the Markup on each
Product unless DISTRIBUTOR receives COMPANY’s prior written consent) incurred by
DISTRIBUTOR in selling, returning or otherwise disposing of such Proprietary
Products. DISTRIBUTOR shall provide COMPANY with documentation or other proof
that any such costs and expenses were incurred by DISTRIBUTOR. Termination of
this Agreement shall not relieve either party of any obligation or liability
which accrues prior to the effective date of termination (including, but not
limited to, obligations related to the payment of COMPANY’s accounts receivable
or accounts payable and the purchase of excess inventories). Notwithstanding the
foregoing provisions of this Section 6.03 to the contrary, if this Agreement is
terminated due to DISTRIBUTOR’s breach or default or expires in accordance with
the provisions of Section 6.01, COMPANY shall have the obligation to purchase,
or shall direct the replacing distributor or other suitable purchaser to
purchase, from DISTRIBUTOR only such inventory of the Proprietary Products which
is merchantable and saleable but COMPANY shall have no obligation to reimburse
DISTRIBUTOR for its out-of-pocket costs and expenses related to selling,
returning or otherwise disposing of such Proprietary Products.

7.             Trademarks and Trade Names - COMPANY hereby represents and
warrants that it is the owner of, or has the right to use under license or
sublicense, all trademarks, logos, trade names, and other markings used on the
Proprietary Product’s packaging and labels (the “Trademarks”). COMPANY hereby
grants to DISTRIBUTOR the right to use the Trademarks solely in connection with
the approved sale and distribution of the Proprietary Products in accordance
with the provisions of this Agreement and only for as long as this Agreement
remains in effect. COMPANY also grants to DISTRIBUTOR the right and license to
use the Trademarks in advertising and promotional materials when the Trademarks
are used therein to identify the Proprietary Products, subject to COMPANY’s
prior written approval of form and content. Provided DISTRIBUTOR is using the
Trademarks in accordance with the terms and provisions of this Agreement,
COMPANY shall indemnify, defend and hold DISTRIBUTOR and its subsidiaries,
affiliates, officers, shareholders, directors, employees, members, managers,
agents, successors and assigns harmless from and against any and all claims,
demands, liabilities, causes of action, damages, costs (including reasonable
attorneys’ fees and disbursements) and judgments made or incurred by or found

--------------------------------------------------------------------------------

(77)    Confidential treatment has been requested for the redacted portion.  The
confidential, redacted portions have been filed separately with the SEC.

(78)    Confidential treatment has been requested for the redacted portion.  The
confidential, redacted portions have been filed separately with the SEC.

(79)    Confidential treatment has been requested for the redacted portion.  The
confidential, redacted portions have been filed separately with the SEC.

26


--------------------------------------------------------------------------------


against any of them resulting from or arising out of any claim or suit alleging
infringement by COMPANY or its affiliates, through any of the Trademarks or
otherwise.

8.             Indemnification

8.01        Indemnification by DISTRIBUTOR - DISTRIBUTOR agrees to indemnify,
defend and hold COMPANY, its subsidiaries, affiliates, officers, directors,
members, managers, stockholders, employees, agents, successors and assigns
harmless from and against any and all claims, demands, liabilities, causes of
action, damages, costs (including reasonable attorneys’ fees and disbursements)
and judgments made or incurred by or found against any of them, resulting from
or arising out of:

(a)           Any breach or default by DISTRIBUTOR of any term or provision of
this Agreement; or

(b)           Any negligent act or negligent omission or willful misconduct of
DISTRIBUTOR in respect of DISTRIBUTOR’s performance of its obligations under
this Agreement.

8.02        Indemnification by COMPANY – COMPANY agrees to indemnify, defend and
hold DISTRIBUTOR, it subsidiaries, affiliates, officers, directors, members,
managers, stockholders, employees, agents, successors and assigns harmless from
and against any and all claims, demands, liabilities, causes of action, damages,
costs (including reasonable attorney’s fees and disbursements) and judgments
made or incurred by or found against any of them resulting from or arising out
of:

(a)           Any breach or default by COMPANY of any term or provision of this
Agreement.

(b)           Any breach or default by COMPANY of any term or provision of any
agreement between COMPANY, on the one part, and an Operator or a supplier of the
Proprietary Products, on the other part, or any negligent or willful act or
omission of COMPANY, or any of its employees or agents, in respect of the
purchase, resale, distribution, storage or delivery of the Proprietary Products
or the COMPANY’s performance of its obligations under this Agreement; and

(c)           Claims by any franchisee of COMPANY and/or Operator that may arise
from DISTRIBUTOR ceasing further sales to such franchisee or other Operator
under this Agreement at the direction of COMPANY.

27


--------------------------------------------------------------------------------


(d)           Claims by any franchisee of COMPANY and/or Operator that may arise
from COMPANY’s role in the distribution/product procurement process or the use
or allocation of funds collected by COMPANY from DISTRIBUTOR.

8.03        Limitation of Liability; Disclaimer of Warranties - NOTWITHSTANDING
SECTIONS 8.01 AND 8.02 TO THE CONTRARY, NEITHER PARTY SHALL IN ANY EVENT BE
LIABLE IN CONTRACT, TORT, STRICT LIABILITY OR OTHERWISE, TO THE OTHER PARTY OR
ITS RESPECTIVE SUBSIDIARIES, AFFILIATES, FRANCHISEES OR OTHER OPERATORS FOR ANY
TYPE OF INCIDENTAL, CONSEQUENTIAL OR PUNITIVE DAMAGES (SUCH AS, BUT NOT LIMITED
TO, LOSS OF PROFITS OR BUSINESS OPPORTUNITY) ARISING FROM A PARTY’S PERFORMANCE
OR FAILURE TO PERFORM UNDER ANY OF THE TERMS AND PROVISIONS OF THIS AGREEMENT OR
OTHERWISE, INCLUDING, WITHOUT LIMITATION, ANY SUCH DAMAGES ATTRIBUTABLE TO A
BREACH OF ANY TERM OR PROVISION OF THIS AGREEMENT.

COMPANY ACKNOWLEDGES AND AGREES THAT DISTRIBUTOR IS NOT THE MANUFACTURER OR
PRODUCER OF THE PRODUCTS SUPPLIED BY DISTRIBUTOR.  IN NO EVENT SHALL DISTRIBUTOR
BE LIABLE WITH RESPECT TO ANY CONDITIONS, DEFECTS, DEFICIENCIES, DANGERS, FAULTS
OR FAILURES, OF ANY KIND, IN OR RELATING TO ANY PRODUCTS SUPPLIED BY DISTRIBUTOR
EXCEPT, SUBJECT TO THE LIMITATIONS STATED IN THIS AGREEMENT, TO THE EXTENT OF
DISTRIBUTOR’S ACTUAL NEGLIGENCE IN ITS HANDLING OF SUCH PRODUCTS.  EXCEPT AS
EXPLICITLY PROVIDED IN THIS AGREEMENT, DISTRIBUTOR MAKES NO WARRANTIES, EXPRESS
OR IMPLIED, INCLUDING WITHOUT LIMITATION ANY WARRANTY OF MERCHANTABILITY OR
FITNESS FOR ANY PARTICULAR PURPOSE.

8.04        Third Party Claims - The indemnities in this Section 8 are
contingent upon: (i) the indemnified party promptly notifying the indemnifying
party in writing of any action or other proceeding which may give rise to a
claim for indemnification hereunder; unless such failure to promptly notify does
not materially prejudice the claim; (ii) the indemnifying party being allowed to
control the defense and settlement of such claim; and (iii) the indemnified
party reasonably cooperating with the indemnifying party (at the indemnifying
party’s expense) in providing information relevant to the defense or settlement
of a claim. The indemnified party shall have the right, at its option and
expense, to participate in the defense of any action or proceeding through
counsel of its own choosing.

28


--------------------------------------------------------------------------------


9.             Insurance

9.01        DISTRIBUTOR’s Insurance - During the term of this Agreement and for
a period of one (1) year thereafter, DISTRIBUTOR shall purchase and maintain, at
its sole cost and expense, the following insurance coverage:

(a)           commercial general liability insurance and products liability
coverage with broad form vendor endorsement, which specifically insures all
liabilities of DISTRIBUTOR to COMPANY and Operator under this Agreement, to the
extent afforded by normal ISO policy forms and definitions, with all such
insurance coverage providing for combined single limit bodily injury/property
damage liability of not less than [CONFIDENTIAL](80); and

(b)           commercial automobile liability insurance coverage providing for
combined single limit bodily injury/property damage liability of not less than
[CONFIDENTIAL](81).

All such insurance shall be provided by insurance companies which are licensed
and authorized to do business in the United States of America, shall be
occurrence based policies and which insurance companies are reasonably
satisfactory to COMPANY.  DISTRIBUTOR agrees to deliver to COMPANY, on or prior
to the Effective Date, certificates of insurance evidencing the existence of all
the above insurance coverage and naming COMPANY as an additional insured under
such policies.  The certificates shall contain an agreement by the insurance
carrier to notify COMPANY, in writing, at least thirty (30) days prior to the
date of any cancellation or change in such insurance coverage.

9.02        COMPANY’s Insurance - During the term of this Agreement, and for a
period of one (1) year thereafter, COMPANY shall purchase and maintain, at its
sole cost and expense, commercial general liability insurance and products
liability coverage, and a contractual liability endorsement which specifically
insures all liabilities of COMPANY to DISTRIBUTOR under this Agreement, to the
extent afforded by normal ISO policy forms and definitions, with all such
insurance coverage providing for combined single limit bodily injury/property
damage liability of not less than [CONFIDENTIAL](82). All such insurance shall
be provided by insurance companies which are licensed and authorized to do
business in the United States of America, and which are

--------------------------------------------------------------------------------

(80)    Confidential treatment has been requested for the redacted portion.  The
confidential, redacted portions have been filed separately with the SEC.

(81)    Confidential treatment has been requested for the redacted portion.  The
confidential, redacted portions have been filed separately with the SEC.

(82)    Confidential treatment has been requested for the redacted portion.  The
confidential, redacted portions have been filed separately with the SEC.

29


--------------------------------------------------------------------------------


reasonably satisfactory to DISTRIBUTOR. COMPANY agrees to deliver to
DISTRIBUTOR, on or prior to the Effective Date, a certificate of insurance
evidencing the existence of all the above insurance coverage and naming
DISTRIBUTOR as an additional insured under such policies. The certificate shall
contain an agreement by the insurance carrier to notify DISTRIBUTOR, in writing,
at least thirty (30) days prior to the date of any change in such insurance
coverage.

10.          Representations and Warranties

10.01      Representations and Warranties of DISTRIBUTOR - DISTRIBUTOR hereby
represents and warrants to COMPANY as follows:

(a)           DISTRIBUTOR is a corporation duly organized, validly existing and
in good standing under the laws of the State of Nebraska. DISTRIBUTOR has the
requisite power to own properties, to carry on its business as now being
conducted by it, and to execute, deliver and perform this Agreement.

(b)           This Agreement is, when executed and delivered by DISTRIBUTOR and
by the COMPANY, the valid and binding obligation of DISTRIBUTOR enforceable
against it in accordance with its terms, except as may be limited by applicable
bankruptcy, reorganization, insolvency, moratorium or other similar laws
affecting creditors’ rights generally, and further subject to general equity
principles.

(c)           The execution, delivery and performance by DISTRIBUTOR of this
Agreement and the consummation of the transactions contemplated hereby do not
and will not violate, conflict with, result in a breach or termination of, or
constitute a default under (or an event which with due notice or lapse of time,
or both, would constitute a breach of or default under), (i) the certificate of
incorporation, as amended to date, of DISTRIBUTOR, (ii) any judgment, order,
decree, ruling or injunction applicable to DISTRIBUTOR, or (iii) any contract or
agreement between DISTRIBUTOR and any third party.

(d)           There is no action, suit or proceeding pending or, to the
knowledge of DISTRIBUTOR, threatened against DISTRIBUTOR which, if decided
adversely to DISTRIBUTOR, may prevent the consummation of the transactions
contemplated by this Agreement.

10.02      Representations and Warranties of COMPANY - COMPANY hereby represents
and warrants to DISTRIBUTOR as follows:

30


--------------------------------------------------------------------------------


(a)                                  COMPANY is a limited liability COMPANY duly
organized, validly existing in good standing under the laws of the State of
Delaware. COMPANY has the corporate power to own properties, to carry on its
business as now being conducted by it, and to execute, deliver and perform this
Agreement.

(b)                                 This Agreement is, when executed and
delivered by COMPANY and DISTRIBUTOR, the valid and binding obligation of
COMPANY enforceable against it in accordance with its terms, except as may be
limited by applicable bankruptcy, reorganization, insolvency, moratorium or
other similar laws affecting creditors’ rights generally, and further subject to
general equity principles.

(c)                                  The execution, delivery and performance by
COMPANY of this Agreement and the consummation of the transactions contemplated
hereby do not and will not violate, conflict with, result in a breach or
termination of, or constitute a default under (or an event which with due notice
or lapse of time, or both, would constitute a breach of or default under), (i)
the certificate of formation or operating agreement, as amended to date, of
COMPANY, (ii) any judgment, order, decree, ruling or injunction applicable to
COMPANY, or (iii) any contract or agreement between COMPANY and any third party.

(d)                                 There is no action, suit or proceeding
pending or, to the knowledge of COMPANY, threatened against COMPANY which, if
decided adversely to COMPANY, may prevent the consummation of the transactions
contemplated by this Agreement.

(e)                                  The details of the purchasing arrangement,
including the purchase and resale of products by COMPANY, have been disclosed to
its Operators as required by law.

11.                               Notices - Any notice or other communication to
be given under this Agreement by one party to the other shall be in writing and
delivered by overnight messenger service, or delivered by telecopy or facsimile
transmission, or sent by United States registered or certified mail, postage
prepaid, addressed as follows:

If to DISTRIBUTOR:

 

Lincoln Poultry and Egg Company

 

 

2005 M Street

 

 

Lincoln, Nebraska 68510

 

 

Attention:

Kim Brown, President

 

 

 

Neal Lyons, CFO

 

31


--------------------------------------------------------------------------------


 

 

FAX: (402) 477-1800

 

 

 

 

 

 

If to COMPANY:

 

TCBY Systems, LLC

 

 

2855 E. Cottonwood Parkway, Suite 400

 

 

Salt Lake City, UT 84121-7050

 

 

Attention: Purchasing Director

 

 

FAX: (801) 736-5941

 

or to such other addresses as may be communicated in writing by either party to
the other as provided hereunder.  Notices shall be deemed to have been given
when received.

12.                               Force Majeure - Notwithstanding any term or
provision contained in this Agreement to the contrary, it is understood and
agreed that DISTRIBUTOR will not be responsible or liable in any manner
whatsoever for the failure by it to sell and/or deliver the Products or
otherwise perform any obligation under this Agreement or otherwise, and COMPANY
will not be responsible or liable in any manner whatsoever for the failure by it
to purchase and accept, the Products, if such failure is due to fire, strike,
accident, explosion, riot, rebellion, terrorist action or threat, flood,
embargo, war, interruption or delay in transportation, epidemic, pandemic,
shortage of raw materials, acts of God or government (including, but not limited
to, laws, regulations and restrictions of all kinds), or any other causes or
contingencies of any character (other than lack of funds) beyond the reasonable
control of DISTRIBUTOR or COMPANY.  Nothing expressed or implied in this Section
12 shall excuse the non-performance or delay in performance of any payment
obligation of the COMPANY or DISTRIBUTOR, any affiliate or any Operator.

13.                               Relationship of Parties - This Agreement is
not intended and shall not be construed to constitute either party as the joint
venturer, partner, agent or legal representative of the other.  Neither party
has any authority, whether express, implied, or apparent, to assume or create
any obligations on behalf of the other.

14.                               Entire Agreement; Modifications - This
Agreement and the Schedules attached hereto and made a part hereof, constitute
the entire agreement and understanding of the parties with respect to the
subject matter hereof, and supersede all prior proposals, negotiations,
communications, representations, written or oral agreements and understandings
between the parties with respect to the subject matter hereof. No modification
of any term or provision of this Agreement shall be enforceable unless embodied
in a writing executed by all parties to this Agreement.

32


--------------------------------------------------------------------------------


15.                               Severability - The provisions of this
Agreement are severable, and the invalidity or unenforceability of any term or
provision hereof shall not operate to invalidate or render unenforceable the
remaining terms and provisions which are valid and enforceable.

16.                               Waivers - The waiver by either party hereto of
any of its rights or breaches of the other party under this Agreement in a
particular instance shall not be construed as a waiver of the same or different
rights or breaches in subsequent instances. All remedies, rights, undertakings
and obligations, hereunder shall be cumulative and none shall operate as a
limitation of any other remedy, right, undertaking or obligation hereof.

17.                               Assignment: Successors and Assigns - Except as
hereinafter set forth, neither of the parties may assign this Agreement without
the prior written consent of the other, except that either party shall have the
right to assign this Agreement to a parent, subsidiary or affiliated COMPANY, or
may assign this Agreement in conjunction with the sale or transfer of all or
substantially all of its stock or assets by way of a sale of stock or assets, a
merger or other business reorganization, without the prior consent of the other
party; provided, however, that any such assignment shall not relieve the
assigning party from any liability or obligation under this Agreement that
accrues prior to the assignment and notice thereof to the other party and
provided further, that in the event of a transfer of all or substantially all of
the stock or assets of a party or merger or other business reorganization, the
surviving entity or transferee is at least as financially strong as the
assigning or original party.  The assigning party shall give notice of such
assignment to the other party. The provisions of this Agreement will be binding
upon and will inure to the benefit of the parties and their respective
successors and assigns.  DISTRIBUTOR may assign its accounts receivables, and
related contract rights, in connection with its accounts receivable financing
and securitization.

18.                               No Offer - The submission by DISTRIBUTOR to
COMPANY of this Agreement shall have no binding force or effect, shall not
constitute an offer to sell the Products, nor confer any right or impose any
obligation upon either party until executed by both parties.

19.                               Confidentiality - Any proprietary information
supplied by either party to the other party (whether set forth in writing, on
any data base or in any other medium), including, but not limited to information
on customer and supplier identity or any other customer or supplier information,
purchasing volumes and history, pricing, purchasing specifications, and product
market results (the “Confidential Information”), is and shall remain
confidential and proprietary information of the disclosing party, and valuable
trade secrets owned solely by the disclosing party. The recipient party of any
Confidential Information shall not disclose any such Confidential Information to
any third person or entity without the prior written consent of the disclosing
party in every instance, and shall not use any such Confidential Information,
nor permit

33


--------------------------------------------------------------------------------


any such Confidential Information to be used, for any reason other than to
fulfill the terms of this Agreement; provided, however, that either party and
its respective successors and assigns may (i) disclose any Confidential
Information to the extent compelled by law, regulation, rule, subpoena, or other
process of law and (ii) provide invoices, and any information relating to
historical payments or payments due or to become due from franchisees or
Operators hereunder to its auditors and legal counsel, and to present and
potential financing sources and rating agencies  and their respective auditors
and legal counsel). The parties’ obligations under this Section 19 shall not
apply to any of the Confidential Information delivered or made available to them
by the other party which the recipient of the Confidential Information can
reasonably establish (a) was known to the recipient party at the time the
Confidential Information was disclosed or made available to the recipient party;
(b) was known to the public at the time the Confidential Information was
disclosed or made available to the recipient party; (c) becomes known to the
public after the date the Confidential Information was disclosed or made
available to the recipient party through no fault or breach of this Section 19
by the recipient party; (d) is given to or made available to the recipient party
by a third party who has a lawful right to disclose the Confidential Information
to the recipient party; or, (e) is independently developed by the Recipient
party without reference to the Confidential Information.

20.                               Arbitration - All actions, disputes, claims or
controversy with the exception of seeking an injunction, now existing or
hereafter arising between DISTRIBUTOR and COMPANY, including, but not limited to
any action, dispute, claim or controversy arising out of this Agreement or the
delivery by DISTRIBUTOR of any Products to COMPANY  (a “Dispute”) shall be
resolved by binding arbitration in Salt Lake City, Utah, in accordance with the
Commercial Arbitration Rules of the American Arbitration Association and, to the
maximum extent applicable, the Federal Arbitration Act.  Arbitrations shall be
conducted before one arbitrator mutually agreeable to COMPANY and DISTRIBUTOR. 
If the parties cannot agree on an arbitrator within thirty (30) days after the
request for an arbitration, then each party will select an arbitrator and the
two arbitrators will select a third who shall act as the sole arbitrator of the
dispute.  Judgment on any award rendered by an arbitrator may be entered in any
court having jurisdiction.  All fees of the arbitrator and other costs and
expenses of the arbitration shall be paid by DISTRIBUTOR and COMPANY equally
unless otherwise awarded by the arbitrator.  Disputes between DISTRIBUTOR and
any Operator other than COMPANY shall not be subject to arbitration under this
section 20.

21.                               Governing Law- This Agreement shall be deemed
executed in Salt Lake City, Utah and shall be governed by the construed in
accordance with the laws of the State of Utah as applicable therein.

22.                             Miscellaneous - The section and paragraph
headings contained in this Agreement are for reference only and shall not be
considered as substantial parts of this Agreement. The use of the singular or
plural from in

34


--------------------------------------------------------------------------------


this Agreement shall include the other form and the use of the masculine,
feminine or neuter gender shall include the other gender.

23.                               Counterparts; Facsimile- This agreement may be
executed in one or more counterparts, each of which shall constitute an original
but all of which, when taken together, shall constitute but one agreement
binding on all parties hereto, notwithstanding that all of the parties are not
signatory to an original or same counterpart.  The parties may execute and
deliver this Agreement by facsimile transmission.

[Remainder of page intentionally blank.  Signature page and Schedules follow.]

35


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed and delivered by its duly authorized officers on the day and year first
above written.

TCBY SYSTEMS, LLC

 

 

 

 

 

 

 

 

By:

/s/ Michael Ward

 

 

 

 

 

 

Its: Executive Vice President, Chief Legal Officer

 

 

 

 

 

 

 

 

LINCOLN POULTRY AND EGG COMPANY

 

 

 

 

 

 

 

 

By:

/s/ Neal Lyons

 

 

 

 

 

 

Its: Chief Financial Officer

 

 

36


--------------------------------------------------------------------------------


SCHEDULE 1


LINCOLN POULTRY DISTRIBUTION AGREEMENT


PRODUCT CATEGORIES

Frozen Yogurts- Soft Serve and Hand Dipped

Hand Dipped Yogurts

Yogurt Cakes and Pies

Confectionary Fruits, Nuts, Toppings and Cones

Miscellaneous Dessert Items

Snacks

Beverages including Fountain Syrup

Packaging & Paper Items

Cleaning Supplies

Miscellaneous Items-as agreed to by and between Company and Distributor

37


--------------------------------------------------------------------------------



SCHEDULE 2

Distribution Map

38


--------------------------------------------------------------------------------


Schedule 3

[Confidential Treatment has been requested for this Schedule.  The confidential
redacted portions have
been filed separately with the SEC]

39


--------------------------------------------------------------------------------


Schedule 4

Product Listing

[Confidential Treatment has been requested for this Schedule.  The confidential
redacted portions have
been filed separately with the SEC]

40


--------------------------------------------------------------------------------


Schedule 5

Inbound Quantity Matrix

[Confidential Treatment has been requested for this Schedule.  The confidential
redacted portions
have been filed separately with the SEC]

41


--------------------------------------------------------------------------------


Schedule 6

[Confidential Treatment has been requested for this Schedule.  The confidential
redacted portions
have been filed separately with the SEC]

42


--------------------------------------------------------------------------------


Schedule 7

[Confidential Treatment has been requested for this Schedule.  The confidential
redacted portions
have been filed separately with the SEC]

43


--------------------------------------------------------------------------------